DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 10-29 are pending.
The prior artS submitted on May 22, 2019 and June 28, 2019 have been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hathout et al. (2003/0040849) in view of Mizutani et al. (2017/0261326).
With respect to claim 10, Hathout et al. disclose a method for determining a current position of a motor vehicle which includes at least the steps of measuring, at a sensor device, a change in a wheel position of a motor vehicle for at least two wheels of the motor vehicle from an initial position at coordinates (xk, yk) to a current position (xk+i, yk+i) (see at least figures 1-3, paragraphs [0010] and [0011]); determining, at a calculation device, a motion vector corresponding to the change in the wheel position 
Hathout et al. do not explicitly disclose the step of generating, at the calculation device, an averaged motion vector based on the motion vector corresponding to the change in the wheel position for the each wheel.  However, such suggestion is taught in at least paragraph [0048] of the Mizutani et al. reference.  It would have been obvious to an ordinary skill in the art a that the invention was made to incorporate the teaching of Mitzutani et al. into the system of Hathout et al. in order to provide a more accurate vector motion of the vehicle by taking the average motion vectors of the wheels into account as suggested in Mitzutani et al. reference
With respect to claim 11, it would have been obvious to an ordinary skill in the art using the same average motion vector teaching of the Mitzutani et al. for the average yaw angle of the motor vehicle in order improve the accuracy of the determination of the current position.
With respect to claims 12 and 14-17, Hathout et al. disclose the limitations of these claims in at least figures 1-4, paragraphs [0022]-[0028].
With respect to claim 13, Hathout et al. disclose that the determining the motion vector based on a wheel steering angle of the motor vehicle (see at least figure 1 and paragraph 0020).
With respect to claims 18 and 19, Hathout et al. disclose that the calculation device is a control unit comprising a processor and a memory which stores at least a speed of the motor vehicle (see at least figures 1, 4b and the related text).
With respect to claims 20-29, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest: Yang (8,063,825),  Jung et al. (2008/0201038), Takenaka (2012/0016646), Yamakado et al. (2014/0145498) and Shima et al. (2014/0172241).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
February 23, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661